Title: [Diary entry: 7 June 1791]
From: Washington, George
To: 

Tuesday 7th. Left Colo. Coles by day break, and breakfasted at Charlotte Ct. Ho. 15 Miles where I was detained sometime to get Shoes put on such horses as had lost them. Proceeded afterwards to Prince Edward Court House 20 Miles further. The Lands from Coles ferry on Staunton to Charlotte Ct. Ho. are in genl. good; & pretty thickly settled. They are cultivated chiefly in Tobo. wheat & Corn, with Oats & flax. The Houses (tho’ none elegt.) are in genl. decent, & bespeak good livers; being for the most part weatherboarded & Shingled, with brick Chimnies—but from Charlotte Ct. Ho. to Prince Edward Ct. Ho. the lands are of an inferior quality with few inhabitants in sight of the Road. It is said they are thick settled off it, the Roads by keeping the Ridges pass on the most indifferent ground. 